Order, Family Court of the State of New York, Bronx County, entered on July 22, 1974, unanimously modified, on the law, to the extent of remanding the proceeding for a plenary hearing on the issue of the amount of support of the child Diane, and otherwise affirmed, without costs and without disbursements. The record is devoid of any findings of facts deemed essential by the trial court for its determination (Family Ct. Act, § 165; CPLR 4213, *859subd. [b]) and for ónr review. The record is completely barren of any proof regarding the needs of the child, the cost of her support or the means of the father. Pending the hearing on the remand, the father is to continue the payments of $20 per week directed by the appealed order. Concur — MeGivern, P. J., Markewich, Nunez and Macken, JJ.